 

Case 1:17-cv-05103-GBD-DCF Document 67 Filed 08/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL RIVERA,

 

 

Plaintiff, Ee
MEMORANDUM DECISION
~against- AND ORDER

 

Defendant.

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Rafael Rivera brings this action against the United States of America
pursuant to 42 U.S.C. § 1983, alleging violations of constitutional rights while incarcerated. On
February 4, 2020, Magistrate Judge Debra Freeman issued an order requiring Plaintiff to show
cause in writing by February 21, 2021 why this case should not be dismissed for failure to
prosecute. Plaintiff did not respond. On October 2, 2020, Defendant filed a motion to dismiss the
Complaint for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure,
(Def’s Not. of Mot. to Dismiss, ECF No. 63, at 1), to which Plaintiff has not responded.

Before this Court is Magistrate Judge Freeman’s April 28, 2021 Report and
Recommendation (the “Report”), recommending that this case be dismissed for failure to prosecute
pursuant to Rule 41(b). (Report, ECF No. 66, at 1.) Magistrate Judge Freeman advised the parties
that failure to file timely objections to the Report would constitute a waiver of those objections on
appeal, and directed that a copy of the Report be mailed to Plaintiff at the address listed on the
Docket. (Jd. at 1-2). No objections have been filed. Having reviewed the Report for clear error

and finding none, this Court ADOPTS the Report in full.

 

 
Case 1:17-cv-05103-GBD-DCF Document 67 Filed 08/17/21 Page 2 of 3

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). “In clear error review, a court
should reverse a finding only if it is ‘left with the definite and firm conviction that a mistake has
been committed,’ and not merely if it ‘would have decided the case differently.’” Hernandez v.
City of New York, No. 11 Civ. 6644 (KPF) (DF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015)
(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).

Rule 41(b) authorizes a district court to dismiss an action “[i]f the plaintiff fails to prosecute
or to comply with. .. a court order.” Fed. R. Civ. P. 41(b). “The primary rationale underlying a
dismissal under [Rule] 41(b) is the failure of [a] plaintiff in his duty to process his case diligently.”
Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982) (citations omitted). District
courts consider five factors when deciding whether to dismiss an action under Rule 41(b):

(1) the duration of the plaintiff's failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether

the defendants are likely to be prejudiced by further delay in the proceedings, (4) a

balancing of the court’s interest in managing its docket with the plaintiffs interest

in receiving a fair chance to be heard, and (5) whether the judge has adequately
considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (citation omitted).

Here, Magistrate Judge Freeman appropriately found that dismissal is warranted. (Report
at 1.) Plaintiff has not responded to the order to show cause issued February 4, 2020. (Report at
1; Order to Show Cause, ECF No. 61, 1.) Nor has Plaintiff responded to Defendant’s motion to
dismiss filed on October 20, 2020. (Report at 1; Notice of Motion to Dismiss Compl., ECF No.
63, 1.) Further, Plaintiff has failed to communicate with the Court in any way since, at least,

October 2020. (Report at 1.)

 

 
Case 1:17-cv-05103-GBD-DCF Document 67 Filed 08/17/21 Page 3 of 3

Plaintiffs complaint is dismissed without prejudice.
The Clerk of Court is directed to mail a copy of this memorandum decision and order to

Plaintiff.

Dated: New York, New York
August 17, 2021

SO ORDERED.

Sostgy. BL. Dink

QB. DANIELS
ied oe District Judge

 

 

 
